Opinion issued November 21, 2014




                                   In The

                          Court of Appeals
                                   For The

                      First District of Texas
                        ————————————
                          NO. 01-14-00916-CV
                        ———————————
    IN RE WALLER COUNTY, TEXAS, WALLER JUDGE GLENN
   BECKENDORFF, WALLER COUNTY COMMISSIONER FRANK
  POKLUDA, WALLER COUNTY COMMISSIONER STAN KITZMAN,
    WALLER COUNTY COMMISSIONER JERON BARNETT, AND
   WALLER COUNTY COMMISSIONER JOHN AMSLER, IN THEIR
        OFFICIAL CAPACITIES AS THE WALLER COUNTY
               COMMISSIONERS COURT, Relators



          Original Proceeding on Petition for Writ of Mandamus
                          MEMORANDUM OPINION

      Relators’ petition for writ of mandamus is denied.* We dismiss all pending

motions, including relators’ emergency motion for stay, as moot.

                                  PER CURIAM
Panel consists of Justices Jennings, Massengale, and Brown.




*
      The underlying case is City of Hempstead, Texas and Citizens Against the Landfill
      in Hempstead v. Waller County, Texas, County Judge Glenn Beckendorff,
      Commissioner Frank Pokluda, Commissioner Stan Kitzman, Commissioner Jeron
      Barnett, Commissioner John Amsler, and Pintail Landfill, L.L.C., cause number
      13-03-21872, pending in the 506th District Court of Waller County, Texas, the
      Hon. Terrill L. Flenniken presiding.

                                          2